IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                           December 14, 2009
                              No. 08-31065
                            Summary Calendar              Charles R. Fulbruge III
                                                                  Clerk

PEGGY M. HAIRSTON ROBINSON; LEONARD A. ROBINSON;
METROPOLITAN MUTUAL MORTGAGE, INC.; CAPITAL CITY TITLE
COMPANY; METROPOLITAN SCHOOL OF MORTGAGE FINANCE
AND PARALEGAL CAREERS; SATELLITE REALTY & ASSOCIATES;
LENORA M. ROBINSON,

                                         Plaintiffs-Appellants,

versus

STATE OF LOUISIANA, Through Office of Financial Institutions/and Their
Risk Management Insurer; JOHN TRAVIS, Individually; HANCOCK BANK
and Its Insurer; ANN LEMENAGER, Individually; MILLWOOD ONE and
Insurer; LARRY O’NEAL JOHNSON, Individually; MELANIE JOHNSON,
Individually, DARIN DOMAINGUE, Individually; KATHLEEN BLANCO,
Honorable Governor, State of Louisiana; STATE RISK MANAGEMENT
INSURER; ESQ. STEVE IRVING; ESQ. LANE BENNETT, Personally;
JAMES ROBILLARD, Personally; STEVE WATER, Personally; TIMOTHY
BAINES, Personally; DIANNE HAWKIN, Personally; ANTHONY HICKS,
Personally; KATHERYN HICKS, Personally; KIMBERLY KNIGHT,
Personally; DOUG MOREAU, Honorable District Attorney; SHERIFF EAST
BATON ROUGE PARISH,

                                         Defendants-Appellees.


                Appeals from the United States District Court
                    for the Middle District of Louisiana
                              No. 3:07-CV-958
Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Peggy Robinson, two family members, and several affiliated businesses
appeal the dismissal of their suit against the State of Louisiana and various oth-
er parties. Defendants Millwood One, LLC, Larry O’Neal Johnson, and Melanie
Johnson (“movants”) seek sanctions against plaintiffs for maintaining a frivolous
appeal, and plaintiffs have filed a reciprocal motion for sanctions. We dismiss
the appeal as frivolous, grant the movants’ motion for sanctions, and deny plain-
tiffs’ motion.


                                              I.
       Plaintiffs sued Hancock Bank and various other parties in state court after
the bank had foreclosed on two properties. The complaint alleged an elaborate
conspiracy to defraud. The trial court granted summary judgment and dis-
missed with prejudice. An appeal was unsuccessful.
       Using the same factual allegations and requests for relief, plaintiffs sued
in federal court. After enduring countless repetitive motions, the district court
dismissed for lack of subject matter jurisdiction. The court then denied plain-
tiffs’ motion for a new trial, finding their arguments to be “repetitious and vexa-
tious” and “baseless.” Plaintiffs appeal the dismissal.


                                              II.
       Parties before this court must comply with the standards of Rule 28 of the
Federal Rules of Appellate Procedure. The appellant’s brief must contain an ar-
gument setting forth “appellant’s contentions and the reasons for them, with



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2
                                   No. 08-31065

citations to the authorities and parts of the record on which the appellant relies.”
F ED. R. A PP. P. 28(a)(9)(A). Plaintiffs’ brief cites no relevant legal authority,
makes no helpful reference to the record, and entirely fails to identify error re-
lating to the district court’s reasons for dismissal. “Failure of an appellant to
properly argue or present issues in an appellate brief renders those issues aban-
doned.” United States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992) (citations
omitted). Plaintiffs’ brief utterly fails to advance any plausible legal argument,
so they have abandoned the legal issues addressed therein.
      Rule 38 of the Federal Rules of Appellate Procedure authorizes us to
award damages and single or double costs to the appellee if we decide that an ap-
peal is frivolous. “A party who continues to advance long-defunct arguments in-
vites sanctions.” Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005) (citation
omitted). Plaintiffs have filed repetitive suits and motions offering the same
baseless arguments that have already been rejected. Appeals and writs have
been denied, and the district court warned against further “vexatious filings.”
      Plaintiffs have been given plain notice that the federal courts lack jurisdic-
tion. The only reasonable conclusion is that plaintiffs do not prosecute this ap-
peal in good faith but instead seek to harass defendants through a self-an-
nounced plan to file a series of “recurring claims” until they are satisfied. Such
persistence is wasteful and frivolous, and sanctions are warranted. By contrast,
plaintiffs’ motion for sanctions is entirely without merit.
      Plaintiffs are ordered to pay $10,000 in attorney fees, plus double costs on
appeal, and are warned that they may file no further actions or civil appeals un-
til the sanctions are paid. The clerk of this court and the clerks of all federal dis-
trict courts within this circuit are directed to refuse to file any civil complaint or
civil appeal by plaintiffs unless they submit proof of satisfaction of all sanctions.
If they attempt to file any further notices of appeal in this court without such
proof, the clerk shall docket them for administrative purposes only. Any submis-

                                          3
                                  No. 08-31065

sions that do not show proof that the sanctions have been paid will neither be
addressed nor acknowledged. We warn plaintiffs that any further frivolous fil-
ings in the district court or on appeal will subject them to additional sanctions.
      The appeal is DISMISSED as frivolous, the motion for sanctions and the
motion to prohibit further filings are GRANTED, appellants’ motion to supple-
ment the record is DENIED, and appellants’ motion for reciprocal sanctions is
DENIED.




                                        4